United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-2251
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Eldon Philip Anderson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                          Submitted: September 20, 2016
                            Filed: September 23, 2016
                                  [Unpublished]
                                  ____________

Before WOLLMAN, ARNOLD, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      Eldon Philip Anderson appeals following the district court’s1 revocation of his
supervised release and imposition of a 6-month sentence. Mr. Anderson’s sole

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
argument on appeal is that the district court committed a Sixth Amendment error by
permitting him to waive his fundamental right to counsel without giving him the
warnings required by Faretta v. California, 422 U.S. 806 (1975). We disagree. The
Sixth Amendment does not apply here. See United States v. Boultinghouse, 784 F.3d
1163, 1171 (7th Cir. 2015) (Sixth Amendment, which grants defendant right to
assistance of counsel at all critical stages of criminal proceeding, does not apply in
hearing convened to decide if supervised release should be revoked). Further, we
find that the district court did not abuse its discretion in accepting Mr. Anderson’s
waiver of his right to counsel in the revocation proceeding, as the totality of the
circumstances reflect that he made a knowing and voluntary choice to proceed on his
own. See id. at 1171-72. The judgment of the district court is affirmed. See 8th Cir.
R. 47B.
                         ______________________________




                                         -2-